The Vice-Chancellor :
The simple facts presented by the affidavit on the part of the complainant entitle the complainant to make a set off of the costs adjudged to him in the action of" ejectment, against the costs awarded in this court, more especially since the decision of Nicoll v. Nicoll, in the court of Errors, 16 Wend. 446 ; and it is competent fort his court to make an order, on motion, for that purpose, the complainant who makes this motion being the party against whom *538costs have been granted in this court and the proceedings to enforce payment of which this court has a right to control: Dunkin v. Vandenbergh, 1 Paige’s C. R. 624. Nor do I perceive that the facts presented in the opposing affidavits essentially vary or take away this right of set-off. I. must grant the motion.